DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0017, “Fig. 1of the drawings” should read “Fig. 1 of the drawings”
In paragraph 0017, “Such type of eye lag screw is” should read “Such type of eye lag screw 12 is”
In paragraph 0017, “Other eye lag screws having” should read “Other eye lag screws 12 having”
In paragraph 0017, “the eye lag screw is constructed” should read “the eye lag screw 12 is constructed”
In paragraph 0018, “the threads of the eye lag screw” should read “the threads 14 of the eye lag screw”
In paragraph 0018, “In some application,” should read “In some applications,”
In paragraph 0019, “the hoop can be welded to the arm so that the hoop is closed.” should read “the hoop 24 can be welded to the arm 22 so that the hoop 24 is closed.”
In paragraphs 0020 and 0023, “bottom end 26” should read “bottom terminal end 26”
In paragraph 0021, “pointed end 16” should read “pointed bottom end 16”
In paragraph 0021, “threads of the eye lag screw 12” should read “threads 14 of the eye lag screw 12”
In paragraphs 0021-0024, “the end 26 of the arm 22” should read “the bottom terminal end 26 of the arm 22”
In paragraph 0022, “therefrom until the eye lag  screw 12” should read “therefrom until the eye lag screw 12”
In paragraph 0025, “taught” should read “taut”
In paragraph 0028, “the end 26 of the arm” should read “the bottom terminal end 26 of the arm 22”
In paragraph 0028, “to anchor object to the ground” should read “to anchor objects to the ground”
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
In paragraphs 0018 and 0021-0022, character “20” is used to reference “stop”, “washer”, and “washer stop”
In paragraphs 0018-0021 and 0025-0027, character “14” is used to reference “threads”, “threaded shaft”, “threaded part”, and “threaded rod”
In paragraph 0025, character “32” is used to reference “loop” and “tether”
In paragraph 0025, character “34” is used to reference “loop” and “tether”
In paragraph 0027, character “48” is used to reference “portion”, “curved portion”, and “circular portion”
Claim Objections


Claims 4-7 are objected to because of the following informalities:
In claims 4-7, line 1, “of claim of claim” should read “of claim”
Appropriate correction is required.
Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said tether" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 12 will be read as “said loop” as cited in line 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butcher (PCT Publication No. WO 2007/148996), hereinafter "Butcher", in view of Auchey (US Patent Application Publication No. 2013/0058736), hereinafter "Auchey".
Regarding claim 1, Butcher teaches a tie-down stake (Butcher, Fig 1, anchoring device 10), comprising:
a threaded shaft (Butcher, Fig 1, second end 15, Pg 4, line 26 – Pg 5, line 5);
an arm (Butcher, Fig 1, tethering fitting 29) having a hoop (Butcher, see Annotated Fig 1 below) through which said threaded shaft (Butcher, 15) passes (capable of passing, i.e. this is a functional recitation), said arm (Butcher, 29) further including a capture member (Butcher, see Annotated Fig 1 below) that includes a portion (Butcher, Fig 2, shaft portion 31) that extends downwardly so that when said threaded shaft (Butcher, 15) is screwed into the ground (Butcher, Pg 6, lines 6-16), a bottom terminal end (Butcher, see Annotated Fig 1 below) of said capture member (Butcher, see Annotated Fig 1 below) is embedded in the ground (Butcher, Pg 6, lines 6-16), and a tether cord can be captured between said capture member (Butcher, see Annotated Fig 1 below) and the ground (Butcher, Pg 6, lines 6-16); and
whereby said tether can be removed from said capture member (Butcher, see Annotated Fig 1 below) without entirely removing said threaded shaft (Butcher, 15) from the ground (this is inherent as the hoop (Butcher, see Annotated Fig 1 below) of the arm (Butcher, 29) can travel along the axis (Butcher, Fig 2, longitudinal axis 17) of the threaded shaft (Butcher, 15)).  Butcher fails to teach a threaded shaft having a bottom end that is pointed, said threaded shaft having a top end constructed with an eye as set forth in claim 1.
Auchey teaches a threaded shaft (Auchey, Fig 1, threaded portion 20) having a bottom end that is pointed (Auchey, Paragraph 0025), said threaded shaft (Auchey, 20) having a top end constructed with an eye (Auchey, Fig 1, loop portion 16); 
Therefore, as evidenced by Auchey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a bottom end that is pointed (Auchey, Paragraph 0025) and a top end constructed with an eye (Auchey, 16) to the threaded shaft (Butcher, 15) of Butcher.  The rationale for supporting this conclusion of obviousness is to provide a threaded shaft where the pointed bottom end can easily be started without need for a separately drilled pilot hole (Auchey, Paragraph 0003) and the top end constructed with an eye to facilitate hanging of loads (Auchey, Paragraph 0002).

    PNG
    media_image1.png
    847
    490
    media_image1.png
    Greyscale

Annotated Fig 1
Regarding claim 2, modified Butcher teaches the tie-down stake (Butcher, 10) above in claim 1.  Modified Butcher further teaches wherein said threaded shaft (Butcher, 15) has a stop (Butcher, see Annotated Fig 1 above) located between said eye (Auchey, 16) and said threaded shaft (Butcher, 15).
Regarding claim 3, modified Butcher teaches the tie-down stake (Butcher, 10) above in claim 1.  Modified Butcher further teaches wherein an end (Butcher, see Annotated Fig 1 above) of said capture member (Butcher, see Annotated Fig 1 above) is adapted for being forced (capable of being forced, i.e. this is a functional recitation) into the ground when said threaded shaft (Butcher, 15) is screwed into the ground (Butcher, Pg 6, lines 6-16).
Regarding claim 4, modified Butcher teaches the tie-down stake (Butcher, 10) above in claim 1.  Modified Butcher further teaches wherein the hoop (Butcher, see Annotated Fig 1 above) of said arm (Butcher, 29) is constructed for rotation (capable of rotation, i.e. this is a functional recitation) around the threaded shaft (Butcher, 15) (Butcher, Pg 6, lines 6-16).
Regarding claim 6, modified Butcher teaches the tie-down stake (Butcher, 10) above in claim 1.  Modified Butcher further teaches wherein said arm (Butcher, 29) has an angled section (Butcher, see Annotated Fig 1 below) between said hoop (Butcher, see Annotated Fig 1 below) and a terminal end (Butcher, see Annotated Fig 1 below) thereof, said angled section (Butcher, see Annotated Fig 1 below) angled downwardly and laterally outwardly.

    PNG
    media_image2.png
    847
    490
    media_image2.png
    Greyscale

Annotated Fig 1
Regarding claim 8, modified Butcher teaches the tie-down stake (Butcher, 10) above in claim 1.  Modified Butcher further teaches wherein said stake (Butcher, 10) is adapted for anchoring (capable of anchoring, i.e. this is a functional recitation) objects using said eye (Auchey, 16) as a first anchor point (Auchey, Paragraph 0002), and using said arm (Butcher, 29) as a second anchor point (Butcher, Pg 6, lines 6-16).
Regarding claim 9, modified Butcher teaches the tie-down stake (Butcher, 10) above in claim 1.  Modified Butcher further teaches wherein said threaded shaft (Butcher, 15) is constructed with one of threads shaped as threads of a lag screw, shaped as an auger, and having a helical shape (Butcher, Pg 4, line 26 – Pg 5, line 5).
Regarding claim 12, Butcher teaches a method of using a tie-down stake (Butcher, Fig 1, anchoring device 10) to anchor objects, comprising:
threading a hoop (Butcher, see Annotated Fig 1 below) of an arm (Butcher, Fig 1, tethering fitting 29) over a threaded shaft (Butcher, Fig 1, second end 15, Pg 4, line 26 – Pg 5, line 5) so that a capture portion (Butcher, see Annotated Fig 1 below) of said arm (Butcher, 29) extends laterally outwardly and a terminal end (Butcher, see Annotated Fig 1 below) of said arm (Butcher, 29) extends downwardly;
screwing partially into the ground without rotating said arm (Butcher, 29) (Butcher, Pg 6, lines 6-16);
engaging a loop of the object to be anchored around said arm (Butcher, 29) (Butcher, Pg 6, lines 6-16); and
screwing further into the ground until the terminal end (Butcher, see Annotated Fig 1 below) of said arm (Butcher, 29) is embedded in the ground (Butcher, Pg 6, lines 6-16), whereby said tether is captured between said arm (Butcher, 29) and the ground (Butcher, Pg 6, lines 6-16).  Butcher fails to teach an eye lag screw as set forth in claim 12.
Auchey teaches an eye lag screw (Auchey, Fig 1, eye bolt 10).
Therefore, as evidenced by Auchey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the eye lag screw (Auchey, 10) of Auchey to Butcher.  The rationale for supporting this conclusion of obviousness is to facilitate hanging of loads (Auchey, Paragraph 0002).

    PNG
    media_image3.png
    847
    490
    media_image3.png
    Greyscale

Annotated Fig 1
Regarding claim 13, modified Butcher teaches the method above in claim 12.  Modified Butcher further teaches further including screwing the eye lag screw (Auchey, 10) into the ground until the hoop (Butcher, see Annotated Fig 1 above) of said arm (Butcher, 29) is stopped by a stop (Butcher, see Annotated Fig 1 above) and until the terminal end (Butcher, see Annotated Fig 1 above) of said arm (Butcher, 29) is embedded in the ground (Butcher, Pg 6, lines 6-16).
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butcher in view of Auchey as applied to claim 2 above, and further in view of Larson (US Patent No. 3,248,996), hereinafter "Larson".
Regarding claim 5, modified Butcher teaches the tie-down stake (Butcher, 10) above in claim 2.  Modified Butcher further teaches wherein said stop comprises a washer (Butcher, see Annotated Fig 1 below) but fails to teach being welded at one or more spots around said threaded shaft as set forth in claim 5.
Larson teaches wherein said stop comprises a washer (Larson, Fig 1, circular washer 20) welded at one or more spots (Larson, Col 2, lines 31-63) around said threaded shaft (Larson, Fig 1, shank 15).
Therefore, as evidenced by Larson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide one or more spots welded at the washer (Butcher, see Annotated Fig 1 below) around said threaded shaft (Butcher, 15).  The rationale for supporting this conclusion of obviousness is to improve separation resistance (Larson, Col 2, lines 31-63).

    PNG
    media_image4.png
    847
    490
    media_image4.png
    Greyscale

Annotated Fig 1
Regarding claim 7, modified Butcher teaches the tie-down stake (Butcher, 10) above in claim 5.  Modified Butcher further teaches wherein said arm (Butcher, 29) has a lateral section (Butcher, see Annotated Fig 1 below) and a downwardly depending terminal end (Butcher, see Annotated Fig 1 below), and a partial circular section (Butcher, see Annotated Fig 1 below) located between said lateral section (Butcher, see Annotated Fig 1 below) and said downwardly depending terminal end (Butcher, see Annotated Fig 1 below).

    PNG
    media_image5.png
    847
    490
    media_image5.png
    Greyscale

Annotated Fig 1
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auchey, in view of Butcher, and further in view of Larson.
Regarding claim 10, Auchey teaches a tie-down stake, comprising:
an eye lag screw (Auchey, Fig 1, eye bolt 10) having a threaded shaft (Auchey, Fig 1, threaded portion 20) with a bottom end that is pointed (Auchey, Paragraph 0025), said eye lag screw (Auchey, 10) having a top end constructed with an eye (Auchey, Fig 1, loop portion 16).  Auchey fails to teach said eye lag screw (Auchey, 10) having a stop welded to the shaft having threads; a swivel arm having a hoop through which said threaded shaft passes until stopped by said stop, said arm thus adapted for remaining non-rotatable while said eye lag screw (Auchey, 10) is screwed into the ground, said arm further including a capture member that includes a portion that extends radially outwardly from said hoop and then downwardly so that when said eye lag screw (Auchey, 10) is screwed into the ground, a bottom terminal end of said capture member is embedded in the ground, and a tether cord can be captured between said capture member and the ground; and whereby said tether can be removed from said capture member without entirely removing said threaded shaft from the ground.
Larson teaches said eye lag screw (Larson, Fig 1, anchorage device 10) having a stop (Larson, Fig 1, circular washer 20) welded (Larson, Col 2, lines 31-63) to the shaft having threads (Larson, Fig 1, shank 15);
Butcher teaches said eye lag screw having a stop (Butcher, see Annotated Fig 1 below); a swivel arm (Butcher, Fig 1, tethering fitting 29) having a hoop (Butcher, see Annotated Fig 1 below) through which said threaded shaft (Butcher, Fig 1, second end 15, Pg 4, line 26 – Pg 5, line 5) passes until stopped by said stop (Butcher, see Annotated Fig 1 below), said arm (Butcher, 29) thus adapted for remaining non-rotatable (capable of being non-rotatable, i.e. this is a functional recitation) while said eye lag screw is screwed into the ground (Butcher, Pg 6, lines 6-16), said arm (Butcher, 29) further including a capture member (Butcher, see Annotated Fig 1 below) that includes a portion that extends radially outwardly from said hoop (Butcher, see Annotated Fig 1 below) and then downwardly so that when said eye lag screw is screwed into the ground, a bottom terminal end (Butcher, see Annotated Fig 1 below) of said capture member (Butcher, see Annotated Fig 1 below) is embedded in the ground (Butcher, Pg 6, lines 6-16), and a tether cord can be captured between said capture member (Butcher, see Annotated Fig 1 below) and the ground (Butcher, Pg 6, lines 6-16); and whereby said tether can be removed from said capture member (Butcher, see Annotated Fig 1 below) without entirely removing said threaded shaft (Butcher, 15) from the ground (this is inherent as the hoop (Butcher, see Annotated Fig 1 below) of the arm (Butcher, 29) can travel along the axis (Butcher, Fig 2, longitudinal axis 17) of the threaded shaft (Butcher, 15)).
Therefore, as evidenced by Butcher and Larson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the stop and swivel arm of Butcher and the stop being welded of Larson to Auchey.  The rationale for supporting this conclusion of obviousness is to provide an arm which can be driven into the ground by the stop when the eye lag screw is screwed into the ground to allow an additional anchoring point (Butcher, Pg 6, lines 6-16) and the stop being welded to improve separation resistance (Larson, Col 2, lines 31-63).

    PNG
    media_image6.png
    847
    490
    media_image6.png
    Greyscale

Annotated Fig 1
Regarding claim 11, modified Auchey teaches the tie-down stake above in claim 10.  Modified Auchey further teaches wherein said arm (Butcher, 29) has a lateral section (Butcher, see Annotated Fig 1 above) and a downwardly depending terminal end (Butcher, see Annotated Fig 1 above), and a partial circular section (Butcher, see Annotated Fig 1 above) located between said lateral section (Butcher, see Annotated Fig 1 above) and said downwardly depending terminal end (Butcher, see Annotated Fig 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCK WONG whose telephone number is (571)270-1349. The examiner can normally be reached Monday - Friday, 7:30am - 5:00pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on 571-272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/J.W./Examiner, Art Unit 4186